Citation Nr: 0946578	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-26 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.  
He also had subsequent service in the Navy Reserves.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in July 2006, a statement of the case was issued 
in August 2006, and a substantive appeal was received in 
August 2006.

This matter was previously remanded to the RO for further 
development in May 2009.

The Veteran testified before the undersigned Veterans Law 
Judge during a Travel Board hearing in August 2009.  A 
transcript of this proceeding is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the Veteran's claim of service connection for a left knee 
disability.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

The Board notes that correspondence from the U.S. Department 
of Labor's (DOL) Office of Worker's Compensation Programs 
(OWCP) shows that the Veteran received payment under the 
Federal Employees' Compensation Act (FECA).  The OWCP 
correspondence documents that the Veteran incurred a work 
related traumatic injury to his left knee on November 13, 
1996.  At the time of the injury, the Veteran was working for 
the U.S. Postal Service (USPS).

FECA as amended (5 U.S.C.A. 8101 et seq.) provides for the 
payment of workers' compensation benefits to civilian 
officers and employees of all branches of the Government of 
the United States.  See 20 C.F.R. § 10.0. 
 
Where a Veteran is entitled to compensation from the OWCP 
based on civilian employment and is also entitled to 
compensation under laws administered by VA for the same 
disability, the Veteran must elect which benefit he or she 
will receive.  38 C.F.R. § 3.708(b)(1).  On or after 
September 13, 1960, an award of VA benefits cannot be 
approved for payment of compensation concurrently with 
compensation from OCWP and, in such instances, an election to 
receive benefits from either agency is final.  Id.; see also 
38 C.F.R. § 3.958.  There is no right of reelection.  5 
U.S.C.A. 8116(b). 
 
There is no prohibition against payment of benefits under 
FECA concurrently with other benefits administered by VA when 
such benefits are not based on the same disability.  38 
C.F.R. § 3.708(b)(2).

Unfortunately, there is not enough information of record 
regarding the disability for which the Veteran was paid by 
OWCP for the Board to make a determination on whether or not 
they are the same disabilities for which he is currently 
seeking VA compensation.  Additionally, it appears that all 
medical and administrative documents pertaining to the 
Veteran's claim under FECA (regarding his November 13, 1996 
injury) may not be in the claims file, and that these records 
are pertinent to his claim.  Significantly, the OWCP 
correspondence references treatment from the Colombia Medical 
Emergency Room on November 30, 1996, and treatment from Dr. 
Rodgers on December 17, 1996 (who was otherwise recorded as 
having performed surgery on December 10, 1997).  Therefore, 
the Board finds that this matter must be remanded to obtain 
all of the records pertaining to the Veteran's FECA claim, as 
such records may be relevant to his claim for VA benefits.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   A March 1998 
letter from Dr. Rodgers indicates that the Veteran 
transferred his treatment from this doctor to the Mockingbird 
Clinic and Rehabilitation Center as of January 1998.   

Although a request for service treatment records was made to 
the National Personnel Records Center in August 2005, the 
Board notes that not all service treatment records are 
associated with the claims file.  Specifically, the Board 
notes that service treatment records pertaining to the 
Veteran's service from May 1977 to May 1981 are absent from 
the claims file.  Additionally, the Veteran claims that he 
was medically discharged during his reserve service; however, 
documentation regarding the Veteran's discharge from his 
reserve service is not associated with the claims file.  
Therefore, it appears that all service treatment records may 
not have been provided by the National Personnel Records 
Center.  Further efforts should be undertaken to ensure that 
all such records have been obtained.  As such, the RO should 
request and obtain any missing service treatment records.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).

In addition, although a request for service personnel records 
was made to the National Personnel Records Center in May 
2006, the Veteran's entire service personnel record was not 
requested.  In order to afford the Veteran every 
consideration with his appeal, the Board believes it 
appropriate to request all of the Veteran's service personnel 
records in order to more fully address the Veteran's 
contentions.

Also, the record reflects that the Veteran has received 
considerable private treatment for his left knee disability; 
however, all treatment records may not be associated with the 
claims file.  Significantly, the Veteran completed a form (VA 
Form 21-4142) for authorizing VA to obtain certain medical 
records on his behalf (dated in July 2005).  The Board is 
unable to determine from the record whether VA made an 
attempt to obtain the referenced records.  Furthermore, 
during the August 2009 Board hearing, the Veteran testified 
that he originally injured his left knee in 1994, and that he 
sought treatment at the McKinney Medical Center.  The Veteran 
also testified that has been prescribed hydrocodone for his 
knee pain.  Thus, it appears that the Veteran received 
relevant treatment for his left knee disability, that the 
associated treatment records are not in the claims file, and 
that the treatment records would be pertinent to his claim.  
Therefore, the Board is of the opinion that the Veteran 
should be provided another opportunity to authorize VA to 
obtain all pertinent private treatment records.

Lastly, the Veteran is reminded that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159.  While VA has a duty to assist 
the Veteran in the development of his claim, the Veteran has 
a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from 
the Veteran, the RO/AMC should take 
appropriate action to obtain and associate 
with the claims file the Veteran's private 
medical treatment records.  The Board is 
particularly interested in the 
aforementioned treatment records from the 
Orthopaedic Associates of North Texas (Dr. 
Lynn Rodgers, Jr.), the Mockingbird Clinic 
& Rehabilitation, the Colombia Medical 
Emergency Room, the Columbia Surgery 
Center of McKinney, the McKinney Medical 
Center, and the Trinity Medical Center.

2.  The RO/AMC should take appropriate 
action to request all records from the 
U.S. Department of Labor's Office of 
Workers' Compensation Programs, including 
medical records, associated with any claim 
for FECA benefits regarding the Veteran's 
left knee disability.

3.  The RO/AMC should request the National 
Personnel Records Center to furnish all of 
the Veteran's service treatment records 
that are not already incorporated into the 
claims file.  The Board is interested in 
service treatment records from both the 
Veteran's active duty service and reserve 
service.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

4.  The RO/AMC should request the National 
Personnel Records Center to furnish all of 
the Veteran's service personnel records 
that are not already incorporated into the 
claims file.  The Board is interested in 
service personnel records from both the 
Veteran's active duty service and reserve 
service (specifically including the 
Veteran's records pertaining to his 
discharge from his reserve service).  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

5.  After the foregoing development has 
been completed, any additional development 
deemed appropriate should be undertaken, 
including examination of the Veteran if 
necessary.  See 38 C.F.R. § 3.159(c); Barr 
v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).

6.  After completion of the above, the 
RO/AMC should review the record and 
determine if the claim can be granted.  
The provisions of 38 U.S.C.A. § 3.708 
should be applied as appropriate.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


